Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Disentimos. El error que comete el Tribunal al confirmar las convicciones decretadas por el Tribunal Superior de Puerto Rico, Sala de Aibonito, por unas alegadas violaciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418, es tan craso y elemental que el mismo resulta *379verdaderamente alarmante. Llana y sencillamente se confunde el concepto de credibilidad —y el respeto y deferencia que nos debe merecer la adjudicación que de la misma hace el juzgador de los hechos a nivel de instancia— con el concepto de sufi-ciencia de la prueba..
I
Es correcto que nuestra jurisprudencia desde tiempo in-memorial reconoce el hecho de que en casos de esta naturaleza no constituye requisito indispensable que el Ministerio Público produzca y presente el arma de fuego en evidencia, El Pueblo v. Julián, 18 D.P.R. 940 (1912). Sí se requiere, sin embargo, que cuando esa sea la situación la prueba deberá ser clara y convincente, Pueblo v. Toro Asencio, 104 D.P.R. 847 (1976), y que aun cuando el arma de fuego en cuestión no tiene que ser descrita por los testigos con la precisión de un militar o de un experto en armas de fuego, alguna descripción tiene que darse. Pueblo v. Santiago, 80 D.P.R. 310 (1958); Pueblo v. Blanco, 77 D.P.R. 767 (1954); Pueblo v. Guzmán, 52 D.P.R. 458 (1937). Por último, hemos sostenido que procede la con-firmación de sentencias condenatorias por violación a los cita-dos Arts. 6 y 8 de la Ley de Armas, aun cuando no haya des-cripción alguna del arma de fuego, si existen otros elementos o circunstancias —tales como personas heridas de bala y cas-quillos, plomos e impactos de proyectil— que demuestran que el imputado de delito efectivamente poseía y portaba sobre su persona un arma de fuego. Pueblo v. Torres Nieves, 105 D.P.R. 340, 347 (1976); Pueblo v. Garcés, 78 D.P.R. 102, 108 (1955); Pueblo v. Blanco, 68 D.P.R. 932, 934 (1948).
En el presente caso, la “testigo ocular” de los hechos no pudo brindar descripción alguna del arma de fuego que alega-damente portaba el apelante. Tampoco hay prueba de impac-tos de bala en sitio o persona alguna. No se recuperaron, por último, casquillos de proyectil alguno en el sitio de los alega-dos disparos.
*380La única prueba que existe en el récord sobre la supuesta posesión y portación de un arma de fuego por el apelante —hecho reconocido por la opinión mayoritaria que emite el Tribunal en el presente caso— lo constituye las “dos ráfagas” o “fogonazos” que dice la testigo haber visto y el ruido a ma-nera de detonación de un arma de fuego; opinión que emite dicha testigo a base del recuerdo que tiene de haber oído de-tonaciones de armas de fuego en su casa “once (11) años atrás”.
Esa prueba es obviamente insuficiente en derecho para sos-tener convicciones por infracciones a los citados Arts. 6 y 8 de la Ley de Armas de Puerto Rico.